Justice BREYER, dissenting from the denial of certiorari.
Marcus Dante Reed was sentenced to death in Caddo Parish, Louisiana, a county that in recent history has apparently sentenced more people to death per capita than any other county in the United States. See Aviv, Revenge Killing: Race and the Death Penalty in a Louisiana Parish, The New Yorker, July 6 & 13, 2015, p. 34. The arbitrary role that geography plays in the imposition of the death penalty, along with the other serious problems I have previously described, has led me to conclude that the Court should consider the basic question of the death penalty's constitutionality. See Glossip v. Gross, 576 U.S. ----, 135 S.Ct. 2726, 192 L.Ed.2d 761 (2015) (BREYER, J., dissenting). For this reason, I would grant Reed's petition for a writ of certiorari.